SAVOY, Judge.
This is a suit on open account in the sum of $247.52. For a cause of action plaintiff alleged it sold certain merchandise to defendant, and the above sum is the unpaid balance. Plaintiff stated defendant had failed to pay said amount despite amicable demand.
Defendant filed a general denial to the suit. After a trial on the merits in the City Court, judgment was rendered in favor of plaintiff and against defendant as prayed for. Defendant has appealed.
The record reveals that defendant’s wife went to plaintiff’s place of business to purchase some floor covering for a new home being constructed by her and defendant. The record reveals further that one of the employees of plaintiff informed defendant’s wife that the pattern she wanted was discontinued, and that it would have to be a special order; that he would specially order same to determine if it was still in stock, and for that reason she was receiving a special price for said merchandise; that the merchandise arrived, and defendant’s wife refused to accept same.
Defendant’s wife’s version of the transaction is that she went to plaintiff’s place of business and inquired as to the price of the flooring and told plaintiff’s employee she would call him back to determine whether she would buy the merchandise from plaintiff.
The trial judge accepted plaintiff’s employee’s testimony. Since this is a question of fact, we find no error in the ruling of the trial judge.
For the reasons assigned, the judgment of the City Court is affirmed at defendant’s costs.
Affirmed.